Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2.	This Office Action is in response to amendment filed 06/03/2020. Claims 1-9 were previously pending. Claims 1-9 are rejected. 

Information Disclosure Statement
3.	The information disclosure statement(s) (IDS) submitted on 06/03/2020, 06/23/2020, 08/26/2020 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS(s) is/are being considered by the examiner.

Drawings
4.	The drawings FIG.5 are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) “cables 5” mentioned in the description [0064], line 3.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
5. 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


5.1.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.

5.2.	Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

5.3.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: first communication section, second communication section, proxy processing section, sharing processing section in claims 1-9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Rejections - 35 USC § 103
6.1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the 


6.2.	Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Detert, (US 2012/0185580 A1) in view of Filsfils et al., (“Filsfils”, US 2018/0375766 A1),

Regarding Claim 1, Detert discloses an information processing device (Detert, FIG.1, proxy device 120, first device-display 125, [0031]: a proxy device 120 is coupled with a first device-display 125), comprising: 
a first communication section configured to perform communication based on an IP (Internet Protocol) in (Detert, FIG.10, transmitters or receivers 1045, antennas 1055, [0058, 60]: one or more antennas 1055 for the reception of data via radio signals on an IP network, such as a Wi-Fi network) 
a second communication section configured to perform communication with one or more other information processing devices via a non-IP wire interface (Detert, FIG.10, transmitters or receivers 1045, ports 1050, [0058, 60]: including one or more ports 1050 for the reception or transmission of data within the HDMI (“High Definition Multimedia Interface”) network); 
a proxy processing section configured to generate a wire control command that is a control command using the wire interface on a basis of an IP control command that is a control command received from a first controller at least belonging to the (Detert, FIG.1, IP network 105, HDMI network 110, controlling device B 155, [0022, 31-32]: Proxy device 120 (“proxy processing section”) connected to both an HDMI network 110 and IP network 105 may forward the commands received from controlling device B 155 (“1st controller”) such as a smart phone to first device-display 125 (“sharing processing section”), and forward commands equivalent to CEC (“Consumer Electronics Control”) to another HDMI device); and 
a sharing processing section configured to share related information relating to the proxy control by the proxy processing section with a second information processing device belonging to (Detert, FIG.1, second device-DVR 130, [0031]; FIGs. 6-8, [0050]: list of CEC codes that are shared in a HDMI network with first device-display 125 (“sharing processing section”) and second device-DVR 130 (“2nd information processing device”)).  
However, Detert does not disclose
a first communication section 


Filsfils discloses
a first communication section (Filsfils, FIG.1A, network 100, 101, [0037]: network 101 is first segment of IP network 100. Combined Detert, FIG.1, [0031-32]-Filsfils, FIG.1A, [0037] teaches or suggests a first communication section locates in the first segment of the IP network 105); 
(Filsfils, FIG.1A, network 100, 101, [0037]: network 101 is first segment of IP network 100. Combined Detert, FIG.1, [0031-32]-Filsfils, FIG.1A, [0037] teaches or suggests a controlling device B 155 (“1st controller”) locates in the first segment of the IP network 105); and 
(Filsfils, FIG.1A, network 103, [0037]: network 103 is second segment of IP network 100. Combined Detert, FIG.1, [0031-32]-Filsfils, FIG.1A, [0037] teaches or suggests a second device-DVR 130 (“2nd information processing device”) locates in the second segment of the IP network 105).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “segment of IP network” of Filsfils into the invention of Detert. The suggestion/motivation would have been to improve processing and sending of IP segment routing packets in packet network (Filsfils, Abstract, [0002,-3]).

Regarding Claim 2, Detert-Filsfils discloses the information processing device according to claim 1, wherein 
the sharing processing section is configured to transmit first related information relating to the proxy control by the information processing device to the second information processing device as the related information, and receive second related information relating to the proxy control by the second information processing device from the second information processing device (Detert, [0022, 31-32]: forward the commands received from controlling device B 155 (“1st controller”) by first device-display 125 (“sharing processing section”) to second device-DVR 130 (“2nd information processing device”) and receive the response from second device-DVR 130);

Regarding Claim 3, Detert-Filsfils discloses the information processing device according to claim 2, wherein 
the sharing processing section is configured to transmit, as the first related information, IP segment information of the first segment and list information of the wire control command corresponding to the IP control command of the first controller to the second information processing device (Detert, FIGs. 6-8, [0050]: list of CEC (“Consumer Electronics Control”) codes that are shared in a HDMI network with first device-display 125 (“sharing processing section”) and second device-DVR 130).  

Regarding Claim 4, Detert-Filsfils discloses the information processing device according to claim 2, wherein 
the sharing processing section is configured to receive, as the second related information, IP segment information of the second segment and list information of a wire control command corresponding to an IP control command generated at a second controller belonging to the second segment from the second information processing device (Detert, FIG.1, controller device A 140, [0022, 31]: First device-display 125 (“sharing processing section”) is capable to receive CEC commands from second device-DVR 130 over a HDMI network 130. The first device-display 125 (“sharing processing section”) receives the IP control command generated at a controller device A 140 (“2nd controller”) belong to the second IP segment via proxy device 120 (“proxy processing section”)).  

Regarding Claim 5, Detert-Filsfils discloses the information processing device according to claim 4, wherein 
the sharing processing section is configured to determine whether or not a segment of the IP network to which the second information processing device belongs is different from the first segment (Detert, [0045-48]: When a first device-display 125 (“sharing processing section”) wants to send a CEC command to a second device-DVR 130 (“2nd information processing device”) over an IP network, the first device-display 125 opens a IP connection associated with the second device-DVR 130, and then sends CEC command packets through the IP connection).  

Regarding Claim 6, Detert-Filsfils discloses the information processing device according to claim 1, wherein 
the proxy processing section is configured to receive a wire control command generated by the second information processing device on the basis of an IP control command generated by a second controller belonging to the second segment by using the second communication section, and execute the (Detert, [0046]: CEC messages over IP requires using IP addressing to route messages to a CEC device that has an IP address).  

Regarding Claim 7, Detert-Filsfils discloses the information processing device according to claim 6, wherein 
the wire control command generated on the basis of the IP control command generated by the second controller is a command defined such that the second information processing device is incapable of executing the command (Detert, [0045-48]: When a first device-display 125 (“sharing processing section”) wants to send a CEC command, to a second device-DVR 130 (“2nd information processing device”) over an IP network, the first device-display 125 opens a IP connection associated with the second device-DVR 130 (“2nd information processing device”) and then sends CEC command packets through the IP connection. Since the second device-DVR 130 locates in the different IP segment from the first IP segment, the IP connection cannot be opened).  

Regarding Claim 8, Detert discloses an information processing method by an information processing device including a first communication section configured to perform communication based on an IP (Internet Protocol) in (Detert, FIG.1, proxy device 120, first device-display 125, [0031]: a proxy device 120 is coupled with a first device-display 125 (“information processing device”). Detert, FIG.10, transmitters or receivers 1045, ports 1050, antennas 1055, [0058, 60]: one or more antennas 1055 for the reception of data via radio signals on an IP network, such as a Wi-Fi network, and one or more ports 1050 for the reception or transmission of data within the HDMI (“High Definition Multimedia Interface”) network), comprising: 
sharing related information relating to a proxy control by the information processing device with a second information processing device (Detert, FIG.1, second device-DVR 130, [0031]; FIGs. 6-8, [0050]: list of CEC (“Consumer Electronics Control”) codes that are shared in a HDMI network with first device-display 125 (“sharing processing section”) and second device-DVR 130 (“2nd information processing device”)); 
generating a wire control command that is a control command using the wire interface on a basis of an IP control command that is a control command received from a first controller (Detert, FIG.1, IP network 105, HDMI network 110, controlling device B 155, [0022, 31-32]: Proxy device 120 (“proxy processing section”) connected to both an HDMI network 110 and IP network 105 may forward the commands received from controlling device B 155 (“1st controller”) such as a smart phone to first device-display 125 (“sharing processing section”), and forward commands equivalent to CEC (“Consumer Electronics Control”) to another HDMI device); and 
executing the proxy control on the basis of the wire control command by using the second communication section (Detert, [0050]: executing list of CEC (“Consumer Electronics Control”) codes that are shared in a HDMI network with first device-display 125 (“sharing processing section”) and second device-DVR 130 (“2nd information processing device”)).  
However, Detert does not disclose
an information processing device 


Filsfils discloses
(Filsfils, FIG.1A, network 100, 101, [0037]: network 101 is first segment of IP network 100. Combined Detert, FIG.1, [0031-32]-Filsfils, FIG.1A, [0037] teaches or suggests a first device-display 125 (“information processing device”) locates in the first segment of the IP network 105), comprising: 
(Filsfils, FIG.1A, network 103, [0037]: network 103 is second segment of IP network 100. Combined Detert, FIG.1, [0031-32]-Filsfils, FIG.1A, [0037] teaches or suggests a second device-DVR 130 (“2nd information processing device”) locates in the second segment of the IP network 105); 
Filsfils, FIG.1A, network 100, 101, [0037]: network 101 is first segment of IP network 100. Combined Detert, FIG.1, [0031-32]-Filsfils, FIG.1A, [0037] teaches or suggests a controlling device B 155 (“1st controller”) locates in the first segment of the IP network 105).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “segment of IP network” of Filsfils into the invention of Detert. The suggestion/motivation would have been to improve processing and sending of IP segment routing packets in packet network (Filsfils, Abstract, [0002,-3]).

Regarding Claim 9, Detert discloses an information processing system, comprising: 
a first information processing device belonging to a (Detert, FIG.1, proxy device 120, first device-display 125, [0031]: a proxy device 120 is coupled with a first device-display 125 (“information processing device”)); and 
(Detert, FIG.1, second device-DVR 130, [0031]; FIGs. 6-8, [0050]: list of CEC (“Consumer Electronics Control”) codes that are shared in a HDMI network with first device-display 125 (“1st information processing device”) and second device-DVR 130 (“2nd information processing device”)), 
wherein the first information processing device includes a first communication section configured to perform communication based on an IP in the (Detert, FIG.10, transmitters or receivers 1045, antennas 1055, [0058, 60]: one or more antennas 1055 for the reception of data via radio signals on an IP network, such as a Wi-Fi network); 
a second communication section configured to perform communication with one or more other information processing devices including the second information processing device via the wire interface (Detert, FIG.10, transmitters or receivers 1045, ports 1050, [0058, 60]: including one or more ports 1050 for the reception or transmission of data within the HDMI (“High Definition Multimedia Interface”) network); 
a proxy processing section configured to generate a wire control command that is a control command using the wire interface on a basis of an IP control command that is a control command received from a first controller at least belonging to (Detert, FIG.1, IP network 105, HDMI network 110, controlling device B 155, [0022, 31-32]: Proxy device 120 (“proxy processing section”) connected to both an HDMI network 110 and IP network 105 may forward the commands received from controlling device B 155 (“1st controller”) such as a smart phone to first device-display 125 (“sharing processing section”), and forward commands equivalent to CEC (“Consumer Electronics Control”) to another HDMI device); and 
a sharing processing section configured to share related information relating to the proxy control by the proxy processing section with a second information processing device by using the second communication section (Detert, FIG.1, second device-DVR 130, [0031]; FIGs. 6-8, [0050]: list of CEC codes that are shared in a HDMI network with first device-display 125 (“sharing processing section”) and second device-DVR 130 (“2nd information processing device”)).  
However, Detert does not disclose
a first information processing device belonging to a first segment of an IP
a second information processing device belonging to a second segment different from the first segment of the IP network, 

Filsfils discloses
a first information processing device belonging to a first segment of an IP (Internet Protocol) network (Filsfils, FIG.1A, network 100, 101, [0037]: network 101 is first segment of IP network 100. Combined Detert, FIG.1, [0031-32]-Filsfils, FIG.1A, [0037] teaches or suggests first device-display 125 (“1st information processing device”) locates in the first segment of the IP network 105); and 
a second information processing device belonging to a second segment different from the first segment of the IP network, Filsfils, FIG.1A, network 103, [0037]: network 103 is second segment of IP network 100. Combined Detert, FIG.1, [0031-32]-Filsfils, FIG.1A, [0037] teaches or suggests a second device-DVR 130 (“2nd information processing device”) locates in the second segment of the IP network 105);
(Filsfils, FIG.1A, network 100, 101, [0037]: network 101 is first segment of IP network 100. Combined Detert, FIG.1, [0031-32]-Filsfils, FIG.1A, [0037] teaches or suggests controlling device B 155 (“1st controller”) locates in the first segment of the IP network 105).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “segment of IP network” of Filsfils into the invention of Detert. The suggestion/motivation would have been to improve processing and sending of IP segment routing packets in packet network (Filsfils, Abstract, [0002,-3]).

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Yang et al.,  US 2015/0012646 A1, Method for operating media controller of e.g. portable apparatus e.g. mobile digital media server, involves transmitting consumer electronics control protocol message through consumer electronics control base network.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHHIAN (AMY) LING whose telephone number is (571)270-1074.  The examiner can normally be reached on M-F 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN J GILLIS can be reached on (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 




/C.L/Examiner, Art Unit 2446

/GIL H. LEE/Primary Patent Examiner, Art Unit 2446